Citation Nr: 1618967	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  00-19 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for sleep apnea (claimed as a sleep disorder).

2.  Entitlement to service connection, to include on a secondary basis, for obesity.

3.  Entitlement to service connection for skin disability, to include as due to inservice immunizations or exposure to herbicides. 

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for neck disability.

6.  Entitlement to service connection for Meniere's disease. 

7.  Entitlement to service connection for heart disability, to include as due to exposure to herbicides.

8.  Entitlement to service connection for emphysema. 

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma. 

10.  Entitlement to service connection for bronchitis. 

11.  Entitlement to service connection for genitourinary disability, to include incontinence and urethritis.

12.  Entitlement to service connection for acid peptic disease. 
 
13.  Entitlement to service connection for eye infections.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to a compensable rating for service-connected nicotine dependence. 

16.  Entitlement to a rating in excess of 30 percent for service-connected chronic obstructive pulmonary disorder (COPD).  

17.  Whether there was clear and unmistakable error (CUE) in an April 2, 2003 Decision Review Officer (DRO) decision that assigned an effective date of May 26, 1998 for the grant of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to September 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1999, August 2004, and January 2012 rating decisions by the Sioux Falls, South Dakota Department of Veterans Affairs Regional Office (RO).  

In an August 2012 statement, the Veteran, through his representative, requested a hearing before a member of the Board in Washington, DC.  The hearing was scheduled for October 2013; however, the Veteran requested that the scheduled hearing be postponed.  The hearing was rescheduled for October 2015.  The Veteran was informed that Board hearings could only be held at regional VA facilities live by videoconference or in person at the Board's office in Washington, DC.  As the Veteran was incarcerated at the time the hearing was requested and scheduled, he was advised that if he could not personally attend the hearing, he could submit a written statement in lieu of hearing testimony, his representative could submit a written brief, or his representative could submit a motion to appear on his behalf, which would be granted at the discretion of the Veterans Law Judge assigned to hear the case.  

While numerous written statements have been received from the Veteran and his representative has provided a written brief, there is currently no motion of record from the Veteran's representative to appear at a Board hearing on the Veteran's behalf.  Further, after failing to appear at the October 2015 hearing, the Veteran's representative submitted a statement requesting that the scheduled hearing again be postponed.  As the representative has never filed a motion to appear on behalf of the Veteran and as the Board has already afforded the Veteran two opportunities for a Board hearing, the representative's request for another hearing is denied and the issues on appeal will be decided based on the evidence of record.  

The issues of entitlement to service connection for sleep disability, obesity, low back disability, neck disability, Meniere's disability, PTSD, a compensable rating for nicotine dependence, and a rating in excess of 30 percent for COPD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have skin disability that is etiologically related to service, to include in-service immunizations or exposure to herbicides.  

2.  The Veteran does not have heart disability, emphysema, bronchitis, genitourinary disability, eye infections, or hypertension.

3.  Acid peptic disease was not manifested during the Veteran's active duty service or for many years thereafter, nor is acid peptic disease otherwise related to such service.

4.  On April 2, 2003, the RO issued a DRO decision which assigned an effective date of May 26, 1998 for the grant of entitlement to service connection for tinnitus.  The Veteran did not appeal this decision.

5.  The April 2, 2003 DRO decision which assigned the effective date of May 26, 1998 for the grant of entitlement to service connection for tinnitus did not contain an outcome-determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin disability have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for heart disability have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for emphysema have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for genitourinary disability have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for service connection for eye infections have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria for service connection for acid peptic disease have not been met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

9.  There was no CUE in the April 2, 2003 DRO decision which assigned an effective date of May 26, 1998 for the grant of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran received numerous letters throughout the appellate period, pertaining to all issues on appeal, advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally, following the Court's decision in Dingess, the letters mailed after 2006 in this case provided the Veteran with appropriate notice of the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's available service medical records are of record.  Post-service private treatment records have been obtained.  Additionally, the Veteran was afforded appropriate VA examinations on the issues decided herein.  

Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims. The Board is also unaware of any outstanding evidence. 

Given the parameters of the law surrounding CUE issues, the duties to notify and assist imposed by the VCAA are not applicable to CUE motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker v. Principi, 15 Vet. App. 407 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Skin Disability

The Veteran contends that his current skin disability, diagnosed as seborrheic dermatitis, is related to in-service immunizations he received prior to his service in the Republic of the Philippines, or in the alternative, is related to exposure to herbicides while serving in the Republic of the Philippines.  The Veteran has made allegations that he was told by treatment providers that he has a diagnosis of chloracne; however, there is no evidence of such a diagnosis in the medical records associated with the claims files.  

In this case, the Board finds no persuasive, objective evidence to establish that the Veteran was actually exposed to herbicides while serving in the Republic of the Philippines during active service.  The Veteran has not supplied any corroborating evidence to support his contention and has not shown that he is competent to report that he was in fact exposed to herbicides or that he is competent to identify herbicide contamination.

A review of the Veteran's service medical records shows that while on active service he was treated for variously diagnosed skin conditions on numerous occasions.  Specifically, in August 1980 the Veteran was treated for folliculitis, in September 1980 and June 1982 he was treated for warts, in February 1981 he was treated for herpes zoster, and in July 1983 he was treated for allergic dermatitis.  At the time of his August 1983 separation examination, his skin was normal on clinical evaluation.   

Post service treatment records, obtained from the South Dakota Department of Corrections (DOC), show that the Veteran has received intermittent treatment for skin complaints while incarcerated.  Specifically, the Veteran was treated for a rash on his arms in July 1997, that was noted to be caused by sun sensitivity; in December 2000 the Veteran was treated for another skin rash and prescribed hydrocortisone cream; and the Veteran receives somewhat regular treatment for seborrheic dermatitis of the scalp for which he uses T-Gel shampoo, with good results.  There is no indication from the post-service treatment records that the Veteran's skin disabilities have been linked to his active service.  

On December 2003 VA skin examination, the Veteran's scalp was normal.  There was no acne and no evidence of chloracne.  It was noted that the Veteran had been treated for various skin complaints while on active service and that he had a current diagnosis of seborrheic dermatitis.  It was noted that his treatment included T-Gel shampoo and selenium sulfate.  The examination report documents the Veteran's reports of a historical diagnosis of chloracne, but the examiner found nothing in the records to support such a diagnosis.  The examiner opined that the Veteran's current diagnosis of seborrheic dermatitis was less likely than not related to his active service and explained that seborrheic dermatitis had no etiological relationship to any of the skin conditions for which he was treated in active service.  

A VA addendum opinion was obtained in May 2004.  At that time, the examiner noted that the Veteran had a diagnosis of seborrheic dermatitis, but had also been treated for various skin complaints while on active service.  The examiner noted that the seborrheic dermatitis was not known to be caused by immunizations and also noted that the skin complaints documented in active service did not cause seborrheic dermatitis.  As such, the examiner opined that the Veteran's current skin disability was less likely than not related to his active service. 

While the Veteran might sincerely believe that he has a skin disability that is related to active service, or that he was exposed to herbicides on active service, and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of a skin disability related to active service, to include immunizations or exposure to herbicides, falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  While the Veteran is competent to relate a general history of skin complaints, he is not competent to diagnose a disability based on those symptoms.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for a skin disability.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even were the Veteran competent to diagnose the types of skin disorders afflicting him at various times, the probative value of his opinions in this regard, including any relationship to service, are far outweighed by the opinions of the VA examiners, who clearly have more extensive education, training and experience in diagnosing and determining the origin of skin disorders than the Veteran.

The Board finds the evidence does not establish that the Veteran was exposed to herbicides while on active service or even that he has been diagnosed with chloracne.  Therefore, entitlement to service connection for a skin disability on the basis that such disability was caused by claimed herbicide exposure is not warranted.

While the Veteran has a diagnosis of a skin disability, the evidence does not establish that such disability is related to any of the skin complaints noted in service.  The VA examiner competently opined that the Veteran's diagnosed skin disability was not caused by or related to immunizations received during active service.  The preponderance of the evidence is against a finding that the Veteran was exposed to herbicides during service.  Therefore, the criteria for service connection for a skin disability have not been met and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Heart Disability, Emphysema, Bronchitis, a Genitourinary Disability, Eye Infections, and Hypertension 

The Veteran has claimed that he has a current heart disability, emphysema, bronchitis, a genitourinary disability, eye infections, and hypertension, caused by or related to his active service.  He has asserted that his heart disability is caused by exposure to herbicides while serving in the Republic of the Philippines, but he has not provided any specific allegations or explanations regarding the etiological relationship between his active service and his claimed genitourinary disability, emphysema, bronchitis, eye infections, and hypertension. 

A review of the service medical records is silent for any complaints or treatment related to a heart disability, emphysema, or hypertension.  While the service medical records do show that the Veteran was treated for complaints of chest pain, among other symptoms, on one occasion, this was in relation to a several day long drinking binge and he was advised to rest and refrain from drinking.  There were no additional complaints of chest pain or follow-up treatment.  The service medical records show that the Veteran was treated for an upper respiratory infection in May 1980 and an episode of urethritis in November 1980, but there is no evidence that the Veteran received follow-up treatment and that either condition did not resolve with the prescribed treatment.  The service medical records also show that in September 1978 and May 1979 he underwent eye procedures to correct bilateral exotropia.  There is no indication in the records that the second procedure was unsuccessful and that the Veteran suffered from any residual symptoms or complications.  

Post-service medical records from the South Dakota DOC are silent for any diagnoses of a heart disability, emphysema, bronchitis, a genitourinary disability, eye infections, or hypertension.  

On December 2003 VA examination, the Veteran's cardiac and ocular examinations were normal.  It was also noted that there was insufficient pathology to make a diagnosis of any genitourinary disability and that the Veteran did not have incontinence and while he was treated for urethritis on active service, there was no long-term sequela.  On May 2004 addendum, it was noted that the Veteran did not have a current diagnosis of a heart disability or hypertension.  The VA examiner noted that the Veteran was already service-connected for COPD and bronchitis, which was inaccurate as the Veteran is only service-connected for COPD.  However, the Veteran does not have a diagnosis of chronic bronchitis or emphysema.

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the medical evidence of record does not show that the Veteran has current diagnoses of a heart disability, emphysema, bronchitis, a genitourinary disability, eye infections, or hypertension, the Board finds that service connection for such is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has a heart disability, emphysema, bronchitis, a genitourinary disability, eye infections, or hypertension for which service connection could be granted.

Acid Peptic Disease

The Veteran filed an August 2004 claim of service connection for acid peptic disease.  The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers acid peptic disease.  The medical evidence of record shows that the Veteran receives consistent treatment for acid peptic disease from the South Dakota DOC. 

A review of the Veteran's service medical records is silent for any complaints or diagnosis related to acid peptic disease. 

South Dakota DOC treatment records show that the Veteran initially complained of abdominal discomfort in September 1998, with a later 1998 diagnosis of acid peptic disease.  The DOC treatment records show that the Veteran receives somewhat consistent follow-up treatment for his acid peptic disease, but provide no indication that such disability is etiologically related to his active service. 

There is no evidence of record indicating that the Veteran has, at any time, related his current acid peptic disease to his active service.  The Veteran has not submitted any statements in support of his claim which document any such alleged relationship, nor is there any indication from the post-service medical notes of record that he has made any such statements to his treatment providers. 

To the extent that, by filing a claim for service connection, the Veteran has attempted to assert that his current acid peptic disease had its onset in service and it has continued since, the Board finds the preponderance of the evidence is against the claim.  Not only is there no evidence that the Veteran was treated for symptoms related to acid peptic disease while on active service, but the treatment records associated with the claims file do not show that he began receiving any treatment related to acid peptic disease until September 1998, many years after separation from active service. 

Therefore, as there is no medical evidence indicating that the Veteran's acid peptic disease had its onset in service or for many years thereafter, and as the Veteran has not alleged any such relationship, entitlement to service connection for acid peptic disease must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Clear and Unmistakable Error (CUE)

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended; finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

In this case, VA awarded the Veteran service connection for tinnitus in an April 2003 DRO decision, assigning an effective date of May 26, 1998, the date his claim had been received.  The Veteran did not appeal that decision, and in fact submitted a statement in April 2003 stating that he was satisfied with the tinnitus award.  As such, the April 2003 DRO decision became final.  

In June 2011, the Veteran submitted a statement alleging that VA's failure to assign an effective date of February 28, 1986, the date of a VA examination for bilateral hearing loss disability when he reported ringing in the ears, constituted CUE.  

The Board acknowledges that the Veteran reported ringing in the ears on a February 1986 VA examination; however, he had not specifically filed a claim for entitlement to service connection for tinnitus at that time.  At the time of the February 1986 VA examination, there was no VA practice or law or regulation that required the inference that the mere presence of tinnitus during the course of a hearing loss claim established an informal claim for the tinnitus.  Nor, at the time of the February 1986 VA examination, did the Veteran link his complaint of ringing in the ears to his active service, or otherwise suggest that the tinnitus had anything to do with service.  

At the time of the April 2003 DRO decision, a VA opinion had been obtained linking the Veteran's tinnitus to his active service.  Prior to the April 2003 DRO decision, VA opinions had indicated that the Veteran did not have tinnitus related to his active service.  As such, the April 2003 grant of entitlement to service connection was based on equipoise, as the evidence was equally balanced for and against the claim.
  
Given that the evidence at the time of the April 2003 DRO decision neither suggested the presence of an informal or implied claim of tinnitus prior to May 26, 1998, nor established a formal claim for tinnitus prior to that date, it is not undebatable that an effective date earlier than May 26, 1998 for the grant of service connection for tinnitus would have been warranted in this case.  If it is not clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999). 

In sum, there is no showing that the RO committed CUE in the April 2003 DRO decision.  Accordingly, as CUE has not been shown, the appeal is denied.


ORDER

Entitlement to service connection for skin disability is denied. 

Entitlement to service connection for heart disability is denied.

Entitlement to service connection for emphysema is denied.

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for genitourinary disability is denied.

Entitlement to service connection for eye infections is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for acid peptic disease is denied.

As there was no CUE in the final April 2003 DRO decision that granted service connection for tinnitus and assigned an effective date of May 26, 1998, the appeal is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claims on appeal can be decided. 

With regard to the Veteran's claim of entitlement to service connection for obesity, the Board finds that new a VA file review and opinion is required.  In this regard, at the time the April 2004 VA addendum opinion was provided, it was noted that the VA examiner was unable to provide an opinion on the etiology of the Veteran's claimed obesity as historical weight records were unavailable.  As such, the Board finds that the Veteran's claims files should be forwarded to a VA provider for a complete review and an opinion to determine the etiology of the Veteran's obesity.  Additionally, the Board finds that the Veteran's claim of entitlement to service connection for a sleep apnea is inextricably intertwined with his claim of entitlement to service connection for obesity and should also be remanded pending resolution of the claim for service connection for obesity.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the Veteran's claims of entitlement to service connection for back and neck disabilities, the Board finds that new VA examinations or VA opinions are necessary.  Notably, the current VA opinion of record did not sufficiently address the in-service complaints of back pain and diagnosis of muscle spasm, but only addressed one in-service complaint of neck pain.  Therefore, the Board finds that a new VA opinion is necessary to consider the entirety of the service medical records documenting the Veteran's complaints of back pain and his current allegations that his back and neck disabilities are related to an in-service motor vehicle accident.  

In May 2005, a file review and opinion was provided on the issue of entitlement to service connection for Meniere's disease.  At which point it was noted that the Veteran did not have a diagnosis of Meniere's disease and that his vertigo episodes were likely attributable to another, unknown cause.  However, this is inconsistent with the other evidence of record, both prior and subsequent to the May 2005 VA opinion, which notes that the Veteran receives treatment for a diagnosis of Meniere's disease.  Therefore, the Board finds that a new VA opinion is necessary in order to clarify the inconsistent evidence of record.  

With regard to the Veteran's claim of entitlement to service connection for PTSD, he has reported various stressors, including a stressor related to military sexual trauma.  The Board notes that, when the PTSD stressor is physical or sexual assault in service, credible supporting evidence may consist of a medical opinion based on a review of the evidence that the personal assault occurred.  38 C.F.R. § 3.304 (f)(3) (2015).  While the Veteran's DOC mental health treatment provider has indicated a belief that the sexual trauma occurred as described, there is no indication that the Veteran's claims files were thoroughly reviewed prior to making that determination. Therefore, the Board finds that the claims files should be reviewed in their entirety by a VA psychiatrist or psychologist to determine whether there is sufficient evidence to support the existence of a sexual trauma stressor in service.  If the mental health professional determines that there is sufficient evidence to support a PTSD sexual trauma stressor, the Veteran should be afforded a VA examination to determine whether he has PTSD related to the verified stressor.

Further, with regard to the Veteran's claims of increased ratings for his service-connected nicotine dependence and COPD, the Board notes that a current VA file review and opinion is necessary to determine the current severity of the Veteran's service-connected nicotine dependence and current pulmonary function testing is needed to assess the severity of his service-connected COPD.  

Finally, the record shows that the Veteran is currently incarcerated, and has been for the entirety of the appeals period.  Hence, current treatment records from the South Dakota Department of Corrections should be obtained.  Further, the law requires that the development ordered below must be tailored to assist the Veteran in light of his confinement.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent medical records from the South Dakota DOC. 

2.  Then, forward the Veteran's claims files to an appropriate VA medical professional or medical professionals for a complete file review and medical opinions.  The supporting rationale for all opinions expressed should be provided.  Based on the file review, the reviewer(s) should address the following:

(a) Is the Veteran's current obesity at least as likely as not (a 50 percent or better probability) etiologically related to his active service, or caused or aggravated by service-connected nicotine dependence?  

(b) If, and only if, the Veteran's obesity is found to be related to his active service or service-connected disability, is it at least as likely as not (a 50 percent or better probability) that his diagnosed obstructive sleep apnea is etiologically related to his obesity?

(c) Is the Veteran's currently diagnosed low back and/or neck disability at least as likely as not (a 50 percent or better probability) etiologically related to his active service, to specifically include the documented motor vehicle accident therein?  The examiner is asked to consider the documented complaints of low back and neck pain during active service. 

(d) Does the Veteran have a current diagnosis of Meniere's disease?  

(e) If the Veteran has a current diagnosis of Meniere's disease, is it at least as likely as not (a 50 percent or better probability) that such diagnosis is related to the Veteran's active service?

(f) Comment on, and describe in as much detail as possible, the current manifestations of the Veteran's service-connected nicotine dependence.  If the examiner is unable to identify any current manifestations, such should be stated.  

3.  Then, schedule the Veteran for a VA examination, either at the appropriate VAMC or at the South Dakota DOC facility where he is confined, to determine the current severity of service-connected COPD.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  All manifestations of the service-connected disability should be clearly identified.  Pulmonary function studies (post bronchodilator) should be accomplished, with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted. 

If an examination of the Veteran is not feasible because of the circumstances of his incarceration, the AOJ should document this, including all avenues explored in the attempt to accomplish the examination.

4.  The Veteran should be afforded a VA examination by a VA psychiatrist or a psychologist to determine whether the Veteran has PTSD due to a stressor pertaining to sexual trauma during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disabilities that have been present during the pendency of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should be provided a statement of any stressors which the RO has found to be corroborated.

A diagnosis of PTSD due to the corroborated stressor(s) should be confirmed or ruled out. 

Based on the review of the Veteran's pertinent history, including based on lay statements of record, past medical evidence, and examination of the Veteran, the examiner should express an opinion as to: (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of the DSM; and (3) whether such PTSD is due at least in part to an in-service sexual trauma, or due to any other corroborated in-service stressor. 

With respect to each additional acquired psychiatric disability present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disability originated during service, is otherwise etiologically related to service or was caused or permanently worsened by a psychiatric disability which the examiner has found to be related to service.

With respect to any psychosis present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such disability was manifested during the first year following the Veteran's separation from service in September 1983. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should explain why.  

If an examination of the Veteran is not feasible because of the circumstances of his incarceration, the AOJ should document this, including all avenues explored in the attempt to accomplish the examination.

5.  Then, readjudicate the claims, to include consideration of all applicable rating criteria.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


